Citation Nr: 1028904	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-28 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent 
for a ganglion cyst on the right foot.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1972.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision that, in 
pertinent part, denied service connection for bilateral hearing 
loss and for tinnitus; and denied an increased disability rating 
for a ganglion cyst on the right foot.  The Veteran timely 
appealed.

In June 2006, the Veteran testified during a hearing before RO 
personnel.

In June 2008, the Veteran testified during a hearing before the 
undersigned at the RO.

In June 2009, the Board remanded the matters for additional 
development.  VA substantially complied with the previous remand 
directives. 


FINDINGS OF FACT

1.  The evidence supports a link between currently diagnosed 
bilateral hearing loss and the Veteran's exposure to acoustic 
trauma from jet engines in service.

2.  The evidence supports a link between currently diagnosed 
tinnitus and active service.

3.  The Veteran's ganglion cyst on the right foot has affected 
less than 20 to 40 percent of his entire body or exposed surface, 
and does not involve intermittent systemic therapy; exfoliation 
or exudation or itching of the exposed area, or pain or 
tenderness on examination are not shown; it does not result in 
significant limitation of function and moderately severe 
residuals are not demonstrated.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for a ganglion cyst on the right foot are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.71a, Diagnostic Code 5284; 4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through October 2003, May 2008, and July 2009 letters, the RO or 
VA's Appeals Management Center (AMC) notified the Veteran of 
elements of service connection, the evidence needed to establish 
each element, and evidence of increased disability.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the May 2008 letter, the RO specifically notified the Veteran 
of the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

A decision by the United States Court of Appeals for the Federal 
Circuit has addressed the amount of notice required for increased 
rating claims, essentially stating that general notice is 
adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-
7115 (Fed. Cir. Sept. 4, 2009). 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The Veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has not 
been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's pre-enlistment 
examination in June 1967 revealed no defects.

The Veteran contends that service connection is warranted for 
each disability because he was exposed to acoustic trauma in 
service.

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  

A.	 Bilateral Hearing Loss

Service connection may also be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of the 
central nervous system), which develop to a compensable degree 
within one year after discharge from service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
3.307, 3.309 (2009).

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

Service treatment records at the time of the Veteran's pre-
enlistment examination in June 1967 show that he underwent 
audiometric testing.  Pure tone thresholds, in decibels, ASA 
units converted to ISO units, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
0
LEFT
15
15
15
20
10

(The Board notes that in cases where American Standards 
Association (ASA) units have been recorded, they are converted to 
International Standards Organization (ISO) units for proper 
comparison.)  

The Veteran again underwent audiometric testing at the time of 
the Veteran's separation examination in May 1972.  Pure tone 
thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
10
10
5
10
20

The post-service treatment records reflect that the Veteran was 
next seen for a hearing evaluation in August 2003.  At that time 
he reported being on the flight line in the Air Force, and 
reported that his hearing sensitivity had gradually declined 
since then.  The Veteran currently is a college instructor, and 
noted difficulty hearing students in the classroom.  He also 
reported difficulties hearing his wife's voice, distinguishing 
speech in the presence of background noise, and hearing the 
television and stereo.  He reported a positive history of 
military noise exposure.

Audiometric testing in August 2003 revealed normal hearing 
sensitivity from 250 hertz through 4000 hertz, with a mild 
sensorineural hearing loss in the right ear; and normal hearing 
sensitivity at 250 hertz, with a mild sensorineural hearing loss 
at 500 hertz through 2000 hertz, normal hearing sensitivity at 
3000 hertz and 4000 hertz, and sloping to a mild-to-moderate 
hearing loss at 6000 hertz and 8000 hertz.  Word recognition was 
excellent, bilaterally.  The audiologist opined that the 
Veteran's hearing loss may be partially attributed to the 
diuretics taken by the Veteran, and that the Veteran was not 
eligible at the time for VA-issued hearing aids.  

During a November 2003 VA examination, the Veteran reported a 
gradual bilateral hearing loss starting in 1991.  He reported 
noise exposure during active service (aircraft), with use of 
hearing protection; and reported recreational noise exposure with 
use of hearing protection.  The examiner found essentially normal 
or near normal hearing bilaterally, and indicated that the 
hearing thresholds were not consistent with noise-induced 
etiology.  Speech audiometry revealed speech recognition ability 
of 100 percent in each ear.  Pure tone thresholds, in decibels, 
for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
20
15
LEFT
35
35
30
25
15

In June 2006, the Veteran testified that he felt he was losing 
his hearing because he worked around the flight line in service.  
He was exposed to jet engine noise for nearly a whole work shift, 
and wore little ear protectors.  He later worked around "Alert 
Aircraft," which used extra boosters when launched.

In June 2008, the Veteran submitted a private medical opinion, 
indicating that he had a mild-to-moderate hearing loss, dipping 
to severe at 6000 hertz in both ears.  The audiologist opined 
that the Veteran's hearing loss most likely was due to active 
service in the Air Force and exposure to jet engines with little 
ear protection.

Also, in June 2008, the Veteran testified that his hearing loss 
has bothered him since active service, and that he did not yet 
require hearing aids.  The Veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).

Following the Board's June 2009 remand, the Veteran underwent a 
VA examination in September 2009 for purposes of determining the 
nature and etiology of his current hearing loss.  The Veteran 
reported temporary hearing loss while in service following 
exposure to aircraft noise, and stated that this resolved within 
a few days each time.  His hearing loss was first perceived 
approximately in 1994.  The Veteran reported difficulty hearing 
in background noise, difficulty hearing the television or while 
on telephone, difficulty hearing his wife, and difficulty hearing 
high-pitched tones.  The diagnosis was bilateral sensorineural 
hearing loss.  The examiner reviewed the claims file and noted 
the Veteran's medical history.  The examiner also indicated that 
the pattern of hearing loss was not consistent with a typical 
noise-induced hearing loss, due to the decreased thresholds in 
the lower frequencies.  Speech audiometry revealed speech 
recognition ability of 100 percent in each ear.  Pure tone 
thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
35
35
LEFT
45
45
40
35
30

Based on a review of the record and examination of the Veteran, 
the September 2009 examiner opined that the Veteran's hearing 
loss was at least as likely as not caused by or a result of 
acoustic trauma during active service.  In support of the 
opinion, the examiner commented that the Veteran reported no 
significant noise exposure since active service; and the 
audiometric testing revealed a noise notch at 6000 hertz.  The 
examiner indicated that there may be an additional issue working 
in combination to produce the decreased low frequency thresholds.

In this case, the Veteran currently has sensorineural hearing 
loss of each ear which meets the criteria of 38 C.F.R. § 3.385.  
The overall evidence reflects that the Veteran was exposed to 
acoustic trauma in service, has a current hearing loss 
disability, and there is a competent medical opinion suggesting 
that at least some of the Veteran's hearing loss is likely 
associated with excessive noise from jet engines in active 
service.  Resolving doubt in the Veteran's favor, the Board finds 
that the Veteran's bilateral hearing loss disability had its 
onset in service.  See Hodges v. West, 13 Vet. App. 287, as 
amended (2000).

B.	 Tinnitus

Service treatment records show no complaints of ringing in the 
ear, or findings or diagnosis of tinnitus.

The Veteran contends that his tinnitus is a direct result of 
noise exposure from jet engines while working the flight line 
with little ear protection in active service.  As indicated 
above, service connection has been established for a bilateral 
hearing loss disability, based upon the Veteran's exposure to 
excessive noise from jet engines in active service.  As such, the 
Board finds the Veteran's report of ringing starting in his ears 
while on the flight line during active service to be credible.

Specific to the claim for service connection for tinnitus, 
records show that the Veteran reported tinnitus present for years 
in April 2003, but worse over the last ten weeks.  He also 
reported exposure to jet engines in active service.

During a November 2003 VA examination, the Veteran reported 
constant ringing tinnitus.  The audiologist could not relate the 
Veteran's reports of tinnitus to a noise-induced hearing loss, 
because hearing thresholds were not consistent with noise-induced 
etiology.

In June 2008, the Veteran submitted a private medical opinion, 
indicating that the Veteran had tinnitus in both ears.  The 
audiologist opined that the Veteran's tinnitus most likely was 
due to active service in the Air Force and exposure to jet 
engines with little ear protection.

Also, in June 2008, the Veteran testified that his tinnitus has 
bothered him since active service.  As noted above, he is 
competent to testify on factual matters of which he has first-
hand knowledge.  Washington, 19 Vet. App. 362 (2005).

During the September 2009 VA examination, the Veteran reported 
constant tinnitus that was extremely bothersome.  He reported 
that the tinnitus dated back to active service.  The diagnoses 
were bilateral sensorineural hearing loss and associated 
subjective tinnitus.  The examiner noted the reported onset of 
tinnitus during active service, although not documented in the 
claims file.  Based on a review of the claims file and 
examination of the Veteran, the examiner opined that it was at 
least as likely as not that the Veteran's tinnitus was caused by 
or a result of acoustic trauma during active service.

In essence, the September 2009 examiner associated the Veteran's 
tinnitus with his current bilateral hearing loss.  The opinion is 
consistent with the evidence of record, and with the private 
medical opinion submitted by the Veteran in June 2008.  Resolving 
doubt in the Veteran's favor, the Board finds that the Veteran's 
tinnitus had its onset in service.  See Hodges v. West, 13 Vet. 
App. 287, as amended (2000).

III.  Increased Disability Evaluation

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 4.1.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Service connection has been established for ganglion cyst on the 
right foot, effective August 1972.  The RO has currently 
evaluated the disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, pertaining to foot injuries, as 10 percent disabling. 

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that the 
residuals be so severe as to result in actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Alternatively, the Veteran's service-connected ganglion cyst on 
the right foot can be evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, pertaining to dermatitis or eczema.  A 10 
percent rating is assigned where at least five percent but not 
more than 20 percent of the entire body is affected, or at least 
5 percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required for 
a total duration of less than six weeks during the twelve month 
period.  A 30 percent rating is assigned where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of six 
weeks or more, but not constantly, during a twelve month period.  
The highest rating of 60 percent is assigned when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).  

Although the Veteran contends that his ganglion cyst on the right 
foot is more severe than currently rated, the objective evidence 
does not support an increased disability rating.  

During an October 2003 VA examination, the Veteran reported 
having a right foot cyst in active service which recurred after 
being previously excised prior to military service.  Since then, 
the Veteran has had some pain in the area associated with 
repetitive movement-i.e., walking.  The Veteran reported 
numbness of the second and third toes during repetitive movement, 
and that he could not wear tight-fitting shoes or boots.  There 
were no arch or heel pain, and no metatarsal head pain.  The 
Veteran could walk two miles, using inserts in his shoes.  He did 
not take any medication for foot pain.

Examination of the Veteran's right ankle showed a ganglion cyst 
on the right lateral foot, just inferior and distal to the 
malleolus.  There was a well-healed surgical scar over the area.  
There was no Tinel's sign, and there was numbness of the second 
and third toes to touch.  Range of motion of the right ankle was 
to 10 degrees on dorsiflexion, and to 30 degrees of plantar 
flexion.  There were no inversion or eversion, or instability.  
There were no metatarsal head pain, no arch pain, and no heel 
pain; the Achilles was normal.  The diagnosis was recurrent 
ganglion cyst, right foot.  The examiner opined that, during 
flare-ups, there would not be expected any additional motion 
loss, though mild alteration in the Veteran's gait and ambulatory 
endurance could be expected.  X-rays revealed an essentially 
normal right foot.

VA treatment records reflect that the Veteran was given a shoe 
insert with arch support in December 2005.

In June 2006, the Veteran testified that the cyst was on top of 
the foot, and that it became soft and sore.  It was difficult to 
keep wearing shoes.  The Veteran testified that he had one 
surgery to remove the cyst, and it came back; the growth was 
there.

In June 2008, the Veteran testified that the cyst was very sore 
to touch, though not great pain.  He kept a band aid on it.  The 
cyst did not bleed or caused discomfort.  The Veteran testified 
that he could not run because a running shoe would rub against 
and cyst, and make it quite tender.  The Veteran testified that 
the cyst did not interfere with walking, but made wearing shoes 
uncomfortable.

Following the Board's June 2009 remand, the Veteran underwent a 
VA examination in September 2009 for purposes of evaluating the 
severity of the Veteran's service-connected disability.  The 
Veteran reported that the ganglion cyst was surgically removed 
before entering service, but then grew back within six months.  
The Veteran also reported that the cyst had been present since 
service, until about six months ago when it had flattened or 
possibly burst.  The Veteran thought it might have happened when 
he wedged his foot in his workshop.  Prior to its flattening out, 
the Veteran had problems with any type of contact or pressure on 
top of the cyst.  He wore loose fitting shoes.  The Veteran 
reported that he did not need to use any specific orthotics or 
shoes, or assistive walking devices due to the ganglion cyst.  He 
did not believe that the cyst caused any limitations in walking 
or specific activities.  The Veteran had no systemic symptoms 
from the ganglion condition.

On examination, the Veteran was able to walk normally with stable 
gait.  He could stand on his toes, and stand on his heels, and 
could squat.  On visual inspection, the Veteran's feet appeared 
symmetrical.  There was no longer evidence of any cyst.  His toes 
appeared normal and were not related to the cyst condition.  The 
Veteran also had unrelated problems of left plantar fasciitis.

Examination of the skin on the Veteran's right foot was 
unremarkable, except for a scar on the right dorsal foot, just 
below the ankle on the slightly lateral aspect.  The scar was 
from the surgery before entering military service; it was of 
normal skin color and very subtle, measuring 2.5 centimeters by 4 
millimeters wide.  There was no ulceration, skin breakdown, or 
keloid formation.  There was no edema or inflation.  The scar was 
completely nontender and numb, as stated by the Veteran, on 
palpation.  The ganglion cyst was slightly below the scar, but 
currently there was no evidence on inspection or palpation.  
There were no specific skin or vascular changes.

Examination revealed the Veteran's ankles were well aligned, and 
there was no limitation of motion due to pain or any symptoms.  
Range of motion was to 20 degrees on dorsiflexion, to 45 degrees 
on plantar flexion, to 30 degrees on inversion, and to 20 degrees 
on eversion.  There was no additional motion loss on repetitive 
movement; and no pain, weakness, stiffness, fatigability, or lack 
of endurance.  The diagnosis was right dorsal foot ganglion cyst.  
The examiner commented that the cyst appeared to have 
spontaneously diminished, and was not clinically evident on 
examination.  The examiner added that ganglion cysts can recur, 
and the Veteran's current condition was of mild to minimal 
severity.

Despite the Veteran's contention that his ganglion cyst on the 
right foot had worsened or caused occasional flare-ups, the 
objective medical evidence, consisting of VA examination and the 
absence of treatment records, does not show any exfoliation or 
exudation or itching of the exposed area.  Nor is there any 
objective evidence that 20 to 40 percent of his entire body or 
exposed areas are affected, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
for treatment; there is no evidence of any pain or tenderness on 
examination associated with the ganglion cyst on the right foot.

There is no significant limitation of function in the right foot 
and the ganglion cyst is not manifested by moderately severe 
residuals.  Examination revealed essentially a normal right foot.  
Overall symptoms do not meet the criteria for an increased 
disability rating under either Diagnostic Code 5284 or Diagnostic 
Code 7806.

Thus, in the absence of medical evidence that the Veteran's 
ganglion cyst on the right foot is moderately severe or affecting 
more skin area, or that corticosteroids or other 
immunosuppressive drugs are required, the preponderance of the 
evidence is against awarding an evaluation in excess of 
10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2009).

There is no showing that the Veteran's service-connected ganglion 
cyst on the right foot has resulted in so exceptional or unusual 
a disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability has 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran is not currently working, and there is no evidence of 
recent hospitalizations.

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.

An increased rating for a ganglion cyst on the right foot is 
denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


